Mr. JUSTICE CREBS delivered the opinion of the court: This is an appeal by the defendant from a money judgment for the plaintiff entered after a bench trial in a small claims case. Defendant’s truck left the highway, traveled a considerable distance, and then struck • and damaged plaintiffs building.  Defendant has here questioned the qualifications of plaintiffs witnesses who testified as to damages. The evidence as to damages was admitted without objection at the trial. It is now too late to raise such an objection for the first time.  We find that no error of law appears, that an opinion would have no precedential value, and that the decision is not against the manifest weight of the evidence. We therefore affirm in accordance with 50 Ill.2d R. 23. Affirm. EBERSPACHER, P. J., and JONES, J., concur.